85 N.Y.2d 919 (1995)
650 N.E.2d 409
626 N.Y.S.2d 751
The People of the State of New York, Appellant,
v.
Linda Smith, Respondent.
Court of Appeals of the State of New York.
Argued February 8, 1995.
Decided April 4, 1995.
Richard A. Brown, District Attorney of Queens County, Kew Gardens (Robin A. Forshaw and Steven J. Chananie of counsel), for appellant.
Elizabeth Sack Felber, New York City, and Philip L. Weinstein for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*920MEMORANDUM.
The order of the Appellate Division should be reversed, and the case remitted to that Court for its consideration of the facts pursuant to CPL 470.25 (2) (d) and 470.40 (2) (b).
The trial court neither exceeded its authority nor placed defendant on illegal "interim probation" by postponing defendant's sentence after her plea of guilty and placing her with a private drug treatment program (see, People v Avery, 85 N.Y.2d 503 [decided today]).
Order reversed and case remitted to the Appellate Division, Second Department, for further proceedings in accordance with the memorandum herein.